Exhibit AGREEMENT THIS AGREEMENT is made between SO ACT NETWORK, Inc. whose address is 10685-B Hazelhurst Drive #6572, Houston, TX 77043(hereinafter referred to as "SAN"); and VENTURE POINT NETWORK, 18352 Dallas Parkway, Dallas, TX 75287 (hereinafter referred to as "VPN"). WHEREAS, SAN is in the business of providing a Social Network to the public for public and private use as an online operating system and internal network; and WHEREAS, VPN is in the business of providing Investor Awareness Services to support socially conscious investments; and WHEREAS, SAN, during the period of time covered by this Agreement, will provide to VPN a platform for VPN’s investor relations activities to utilize SAN’s technologies to achieve VPN's goals of making the investing public knowledgeable about the benefits of potential investments in clients of VPN; and WHEREAS, SAN recognizes that VPN represents it is not in the business of stock brokerage, investment advice, activities which require registration under either the Securities Act of 1933 (hereinafter "the Act") or the Securities and Exchange Act of 1934 (hereinafter "the Exchange Act"), underwriting, banking, is not an insurance Company, nor does it offer services to SAN which may require regulation under federal or state securities laws; and WHEREAS, the parties agree, after having a complete understanding of the services desired and the services to be provided, that SAN desires to provide such assistance through its Network for VPN, and VPN is willing to move its existing 2000 member high-net worth investor database to SAN and inform VPN’s complete investor database (22 million investors) about the potential benefits of SAN; NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.
